        Case 1:20-cr-00003-KPF Document 86 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               20 Cr. 3 (KPF)

OLADAYO OLADOKUN, et al,                          SCHEDULING ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On March 23, 2020, the Court scheduled a pretrial conference in this

action for June 15, 2020, at 3:30 p.m. (Dkt. #62). That conference will

proceed as scheduled telephonically. Both counsel and defendants shall

appear telephonically for the conference. The dial-in information is as follows:

At 3:30 p.m. on June 15, 2020, the parties shall call (888) 363-4749 and enter

access code 5123533. Please note, the conference will not be available prior to

3:30 p.m.

      SO ORDERED.

Dated: June 8, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
